Order entered April 22, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01284-CR

                              CARNELL LEE GREEN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-62651-Y

                                             ORDER
       The Court REINSTATES the appeal.

       On March 18, 2014, we ordered the trial court to make findings of fact regarding why the

clerk’s and reporter’s records have not been filed. We ADOPT the findings that: (1) appellant

is indigent and represented by court-appointed counsel; (2) counsel requested preparation of the

records on October 1, 2013; (3) official court reporter Sharon Hazlewood’s explanation for the

delay in filing the reporter’s record is her workload; (4) Ms. Hazlewood requested thirty days

from the April 14, 2014 findings to file the reporter’s record; and (5) the clerk’s record can be

filed within thirty days of the April 14, 2014 findings.

       We ORDER Sharon Hazlewood, official court reporter of the Criminal District Court

No. 7, to file, within THIRTY DAYS of the date of this order, the complete reporter’s record,
including exhibits. If the record is not filed within that time, the Court will utilize the available

remedies, including ordering that Ms. Hazlewood not sit as a court reporter until the record is

filed in this appeal.

           We ORDER the Dallas County District Clerk to file the clerk’s record in this appeal

within THIRTY DAYS of the date of this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7; Gary Fitzsimmons, Dallas County District

Clerk; Dallas County District Clerk’s Office, Criminal Records Division; and to counsel for all

parties.


                                                      /s/     LANA MYERS
                                                              JUSTICE